DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group 1, corresponding to claims 1-15 and 20-30, drawn to a current-conducting structure, and a system that comprises the current-conducting structure in the reply filed on 25 October 2021 is acknowledged.  The traversal is on the grounds that the Examiner delineates the dependent claims from the only one independent claim, and so misapplies the Unity of Invention standard set forth in 37 CFR 1.475, MPEP 1892.03(d), and PCT Rule 13.  This is not found persuasive because the Unity of Invention standard also holds that the single inventive concept is a technical relationship among the inventions that involves at least one common or corresponding technical feature in which the expression special technical feature is defined as technical features that define the contribution with each claimed invention, considered as a whole, makes over the prior art (MPEP 1893.03(d), sixth paragraph). As stated in the restriction/election requirement filed 30 August 2021, Nishimura anticipates each and every element and limitation of independent claim 1 in which all of the dependent claims or other inventions depend upon, and so the application lacks a single inventive concept as the technical feature of the inventive concept does not make a contribution over the prior art.
The requirement is still deemed proper and is therefore made FINAL.
Claims 16-19 and 31-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method for producing a current-conducting structure, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 2-3, 5-7, 15, and 22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The term “substantially” in claims 2-3, 6, and 22, and the term “approximately” in claims 4, 10, 12, 20-21, and 25-28 are relative terms which render the claim indefinite. The terms “substantially” and “approximately” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction is required.
Claim 3 recites the limitations “a substantially non-round cross section, in particular a substantially oval cross section”. The meaning of this limitation is indefinite as an oval cross sections are shaped like a circle with round edges and no corners, and the limitation “non-round” in the art may mean that the cross section is comprised of sides connected at corners. For purposes of this Office Action, the examiner interprets the claim to require the cross section to be substantially oval. The examiner recommends amending the claim to overcome this rejection.
Claims 5, 6, and 22 recite the limitation “the current-conducting direction”.  There is insufficient antecedent basis for this limitation as the claims depend on claim 1, and claim 1 does not recite a current-conducting direction. Appropriate correction is required.
Claims 6 and 22 recite the limitation “the longitudinal axis”. There is insufficient antecedent basis for this limitation as the claims depend on claim 1, and claim 1 does not recite a longitudinal axis. Appropriate correction is required.
Claim 7 recites the limitation “filled with a vacuum”. This limitation is indefinite as it is not clear what is meant in the art to fill any element that comprises of pores with a vacuum as Oxford Language holds that a vacuum is defined to be a space entirely devoid of matter. The examiner recommends amending this limitation with greater clarity to overcome this rejection.
Claim 15 recites the limitations “A system which comprises the following:
at least one storage battery, in particular a lead storage battery;
at least one electrical collector element, which is electrically connected to at least one pole of the storage battery; and… ”.
There is insufficient antecedent basis for these limitations as “the following” of “at least one storage battery” and “at least one electrical collector element” has not been recited. Appropriate correction is required.
Claim 15 recites “the storage battery” after “at least one storage battery” has been recited, and “the structure” after “at least one structure” has been recited in the claim. It is indefinite which storage battery and which structure these limitations are referring to. The examiner recommends amending these limitations to “the at least one storage battery” and “the at least one structure” to overcome this rejection of indefiniteness. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-10, 12-15, and 22-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hosoe et al (US 2013/0004844 A1). Hereinafter referred to as Hosoe.
Regarding claim 1, Hosoe discloses a current-conducting structure (“aluminum porous body” [0050]), in particular for use in an energy storage system of a vehicle (“automobile applications” [0129]), wherein the current-conducting structure is formed at least in some regions from a metal or metal-like substance (“aluminum porous body is divided into three regions of a region 1, a region 2, and a region 3” [0050] where each region of the porous body is made of aluminum) in which a multiplicity of closed pores are formed (“When the aluminum porous body is used as an electrode material for batteries or the like, it is performed than an electrode is filled with an electrode active material” [0093]).
Regarding claim 2, Hosoe discloses all of the limitations for the structure as set forth in claim 1 above, and wherein the pores have at least partially a substantially round cross section (Figs. 7A-7D and 8 where the represented pores have round edges).
Regarding claim 3, Hosoe discloses all of the limitations for the structure as set forth in claim 1 above, and wherein the pores have at least partially a substantially non-round cross 
Regarding claim 5, Hosoe discloses all of the limitations for the structure as set forth in claim 1 above, and wherein the pores are distributed inhomogeneously in the structure (Figs. 7A-7D where the pores are not arranged in a specific pattern), in particular in the current-conducting direction (Fig. 15 where it is known in the art for the direction of the current to travel from the positive electrode 146 to the negative electrode 147, which corresponds to the vertical or lateral direction of the battery shown in the figure and the positive electrode 146 and the negative electrode 147 comprise of the pores in this direction).
Regarding claim 6, Hosoe discloses all of the limitations for the structure as set forth in claim 1 above, and wherein the pores have at least partially an anisotropic orientation, wherein at least some of the pores have a substantially non-round cross section (Figs. 7A-7D where some pores such as the pore on the left side of the porous body represented in the figure is substantially oval), the longitudinal axis of which is substantially oriented in the current-conducting direction (Figs. 2-5B show that the length of the pores are arranged along the length of the porous body).
Regarding claim 7, Hosoe discloses all of the limitations for the structure as set forth in claim 1 above, and wherein at least some of the pores are filled with a vacuum, a gas and/or a polymer (“When the active material (active material and solid electrolyte) is filled, for example, a conduction aid or a binder is added as required… the binder, for example, polyvinylidene fluoride (PVFD), polytetrafluoroethylene (PTFE),… xanthan gum and the like can be used” [0143]).
Regarding claim 8, Hosoe discloses all of the limitations for the structure as set forth in claim 1 above, and wherein at least some of the pores are filled with an electrically conducting 
Regarding claim 9, Hosoe discloses all of the limitations for the structure as set forth in claim 8 above, and wherein the electrically conducting material comprises metal, and/or carbon or a carbon-containing substance (“carbon black such as acetylene black (AB) or Ketjen Black (KB), or carbon fibers such as carbon nano tubes (CNT)” [0143]).
Regarding claim 10, Hosoe discloses all of the limitations for the structure as set forth in claim 1 above, and wherein the structure comprises a first group of pores with a size of approximately 10 µm to approximately 500 µm (“aluminum plating 103 in a molten salt is performed to form an aluminum plated layer 3 on the surface of the conductive layer of the resin molded body. Thereby, an aluminum structure is obtained in which the aluminum plated layer 3 is formed on the surface of the resin molded body serving as a base material.” [0083] and “The resin foam molded body preferable has… a pore diameter of 50 µm to 500 µm” [0085]).
Regarding claim 12, Hosoe discloses all of the limitations for the structure as set forth in claim 1 above, and wherein the structure has at least in some regions a pore density of at least approximately 5 pores/cm2 (Table 1 where “Number of cells” corresponds to a linear density of the porous body and ranges from 35 to 50 pores per inch. The examiner estimates an areal pore density by assuming that the number of pores in one direction does not differ much in a direction perpendicular to that direction. Therefore, areal pore densities range from 1225 to 2500 pores per square inch, which converts to 190 to 388 pores/cm2).
Regarding claim 13, Hosoe discloses all of the limitations for the structure as set forth in claim 1 above, and wherein the structure is produced at least in some regions from lead and/or an alloy in the region of the pores (“examples of other positive electrode active material include x (M is a transition metal element such as… Pb)” [0136]).
Regarding claim 14, Hosoe discloses all of the limitations for the structure as set forth in claim 1 above, and wherein the structure is formed at least in some regions as a conductor rail, a bridge connector, an electrode grid or a pole and/or terminal lug of an electrode plate of an energy storage system (“aluminum porous body is used as an electrode material for batteries or the like” [0093]).
Regarding claim 15, Hosoe discloses a system (“Configuration of Lithium Battery” [0132]) which comprises the following:
at least one storage battery (“lithium battery” [0132]), in particular a lead storage battery (“examples of other positive electrode active material include lithium metals in which the skeleton is a sulfide-based chalcogenide such as… LiMSx (M is a transition metal element such as… Pb)” [0136] in which because the aluminum porous body is able to be filled with Pb, a lithium battery can also function as a lead storage battery);
at least one electrical collector element (“current collector 67 of negative electrode” [0133]), which is electrically connected to at least one pole of the storage battery (“polarizable electrode 141 is connected to a lead wire 144” [0146] and “negative electrode 122… connected to a negative electrode terminal 129… through a lead wire 130” [0170]); and
at least one structure as claimed in claim 1 (“current collector 65 of positive electrode” [0133]).

Regarding claim 22, Hosoe discloses all of the limitations for the structure as set forth in claim 1 above, and wherein the pores have at least partially an anisotropic orientation, wherein at least some of the pores have an oval cross section (Figs. 7A-7D where the pore on the left side of the represented porous body is substantially oval), the longitudinal axis of which is substantially oriented in the current-conducting direction (Figs. 2-5B show that the length of the pores are arranged along the length of the porous body).
Regarding claim 23, Hosoe discloses all of the limitations for the structure as set forth in claim 9 above, and wherein the electrically conducting material comprises silver, copper, gold, tungsten and/or aluminum, and/or carbon or a carbon-containing substance (“As the conduction aid, for example, carbon black such as acetylene black (AB) or Ketjen Black (KB), or carbon fibers such as carbon nano tubes (CNT) may be used” [0143]).
Regarding claim 24, Hosoe discloses all of the limitations for the structure as set forth in claim 9 above, and wherein the carbon or a carbon-containing substance comprises carbon fibers or a carbon-fiber-containing substance (“As the conduction aid, for example, … or carbon fibers such as carbon nano tubes (CNT) may be used” [0143]).
Regarding claim 25, Hosoe discloses all of the limitations for the structure as set forth in claim 1 above, and wherein the structure comprises a first group of pores with a size of approximately 50 µm to approximately 300 µm (“aluminum plating 103 in a molten salt is performed to form an aluminum plated layer 3 on the surface of the conductive layer of the resin molded body. Thereby, an aluminum structure is obtained in which the aluminum plated layer 3 
Regarding claim 26, Hosoe discloses all of the limitations for the structure as set forth in claim 1 above, and wherein the structure comprises a first group of pores with a size of approximately 100 µm to approximately 200 µm (“aluminum plating 103 in a molten salt is performed to form an aluminum plated layer 3 on the surface of the conductive layer of the resin molded body. Thereby, an aluminum structure is obtained in which the aluminum plated layer 3 is formed on the surface of the resin molded body serving as a base material.” [0083] and “The resin foam molded body preferable has… a pore diameter of 50 µm to 500 µm” [0085]).
Regarding claim 27, Hosoe discloses all of the limitations for the structure as set forth in claim 1 above, and wherein the structure has at least in some regions a pore density of at least approximately 10 pores/cm2 (Table 1 where “Number of cells” corresponds to a linear density of the porous body and ranges from 35 to 50 pores per inch. The examiner estimates an areal pore density by assuming that the number of pores in one direction does not differ much in a direction perpendicular to that direction. Therefore, areal pore densities range from 1225 to 2500 pores per square inch, which converts to 190 to 388 pores/cm2).
Regarding claim 28, Hosoe discloses all of the limitations for the structure as set forth in claim 1 above, and wherein the structure has at least in some regions a pore density of at least approximately 20 pores/cm2 (Table 1 where “Number of cells” corresponds to a linear density of the porous body and ranges from 35 to 50 pores per inch. The examiner estimates an areal pore density by assuming that the number of pores in one direction does not differ much in a direction perpendicular to that direction. Therefore, areal pore densities range from 1225 to 2500 pores per square inch, which converts to 190 to 388 pores/cm2
Regarding claim 29, Hosoe discloses all of the limitations for the structure as set forth in claim 1 above, and wherein the structure is formed at least in some regions as a conductor rail, a bridge connector, an electrode grid or a pole and/or terminal lug of an electrode plate of a storage battery of a vehicle (“aluminum porous body is used as an electrode material for batteries or the like” [0093]).
Regarding claim 30, Hosoe discloses all of the limitations for the structure as set forth in claim 1 above, and wherein the structure is at least formed at least in some regions as a conductor rail, a bridge connector, an electrode grid or a pole and/or terminal lug of an electrode plate of a starter battery of a vehicle (“aluminum porous body is used as an electrode material for batteries or the like” [0093], and the disclosed aluminum porous body serves to further increase lithium battery capacity “required in automobile applications” [0129]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hosoe (US 2013/0004844 A1) as applied to claim 1 above, and further in view of Evans (US 2010/0216021 A1). Hereinafter referred to as Evans.
Regarding claims 4 and 20, Hosoe discloses all of the limitations for the structure as set forth in claim 1 above, but does not disclose wherein the structure has at least in the region of the pores a thickness of at least approximately 2 mm, and wherein the structure has at least in the region of the pores a thickness of at least approximately 5 mm
However, Evans discloses a current-conducting structure (“electrode plate” [0055], Figs. 1A-6) for use in an energy storage system of a vehicle (“The invention is applicable to a wide range of lead acid battery technologies, for example, absorbent glass mat (AGM) valve regulated or gelled electrolyte batteries, or flooded technology” [0046] in which these batteries has application to vehicles), wherein the current-conducting structure is formed at least in some regions from a metal or metal-like substance (“comprises a metal support having a region of discontinuous metal in the form of a rectangular area of metal grid 2 which has on each of its 
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the current-conducting structure of Hosoe in view of Evans wherein the structure has at least in the region of the pores a thickness of at least approximately 2 mm, and wherein the structure has at least in the region of the pores a thickness of at least approximately 5 mm in order to achieve a current-conducting structure with improved strength and current flow with reasonable expectation of success.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hosoe (US 2013/0004844 A1) as applied to claim 1 above, and further in view of Hosoe et al (US 2016/0079006 A1). Hereinafter referred to as Hosoe 2016.
Regarding claim 11, Hosoe discloses all of the limitations for the structure as set forth in claim 1 above, but does not disclose wherein the structure comprises a further group of pores with a size of at least 1 mm.
However, Hosoe 2016 discloses a current-conducting structure (“three-dimensional network metal porous body” [0031]) for use in an energy storage system of a vehicle 
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the multiplicity of closed pores of the current-conducting structure of Hosoe in view of Hosoe 2016 wherein the structure comprises a further group of pores with a size of at least 1 mm in order to achieve a structure with pores that can satisfactorily hold inside an active material without the use of a binder component, and a capacitor with sufficient strength with reasonable expectation of success.

Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hosoe (US 2013/0004844 A1) as applied to claim 1 above, and further in view of Ueda et al (US 2016/0240828 A1). Hereinafter referred to as Ueda.
Regarding claim 21, Hosoe discloses all of the limitations for the structure as set forth in claim 1 above, but does not disclose wherein the structure has at least in the region of the pores a thickness of at least approximately 10 mm.

Therefore, it would have been obvious for a person of ordinary skill in the art to modify the current-conducting structure of Hosoe in view of Ueda wherein the structure has at least in the region of the pores a thickness of at least approximately 10 mm in order to achieve a structure of increased capacitance and is suitable for application as a current collector with reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610. The examiner can normally be reached M-F generally 8 AM to 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLENE BERMUDEZ/Examiner, Art Unit 1721                                                                                                                                                                                                        
/DUSTIN Q DAM/Primary Examiner, Art Unit 1721